F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 3 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    LISA FERGUSON,

                Plaintiff-Appellant,

    v.                                                   No. 99-6320
                                                    (D.C. No. 98-CV-1114)
    STATE OF OKLAHOMA, Oklahoma                          (W.D. Okla.)
    Secretary of State,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , BALDOCK , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Lisa Ferguson brought this action against her former employer,

the State of Oklahoma Secretary of State, alleging violations of the Americans

with Disabilities Act, 42 U.S.C. §§ 12111-12117, and the Oklahoma Human

Rights Act, specifically claiming that the State failed to reasonably accommodate

her disability and eventually terminated her employment. The district court

granted summary judgment in favor of the State on both claims, and Ms. Ferguson

appeals.

       Subsequent to the district court’s action and the parties’ briefing on appeal,

the Supreme Court held that the Eleventh Amendment bars suits against states

for money damages under the ADA, effectively overruling a decision of this court

to the contrary.   Bd. of Trustees of Univ. of Ala. v. Garrett   , 121 S. Ct. 955

(U.S. 2001) (overruling    Cisneros v. Wilson , 226 F.3d 1113, 1124 (10th Cir.

2000)). Therefore, both this court and the district court lack subject matter

jurisdiction over Ms. Ferguson’s ADA claim, and it must be dismissed.

See Maier v. U.S. EPA , 114 F.3d 1032, 1036 (10th Cir. 1997) (federal courts

have independent duty to examine their jurisdiction).

       The parties and the district court have indicated that the Oklahoma Human

Rights Act provides a state law cause of action virtually identical to that provided

by the ADA, presumably under Okla. Stat. tit. 25, §§ 1302, 1901. The district

court apparently asserted supplemental jurisdiction over this claim pursuant to


                                             -2-
28 U.S.C. § 1367. Supplemental jurisdiction, however, can no longer be

sustained because of the lack of original federal jurisdiction over the ADA claim.

See Nowak v. Ironworkers Local 6 Pension Fund       , 81 F.3d 1182, 1188 (2d Cir.

1996) (“[S]ince a court must have original jurisdiction in order to exercise

supplemental jurisdiction, a dismissal [for lack of subject matter jurisdiction]

precludes a district court from exercising supplemental jurisdiction over related

state claims.”).

      In a letter to this court, Ms. Ferguson has acknowledged that    Garrett

requires that her case be dismissed from federal court, but she requests that we

allow the district court to transfer the case to state court so she may pursue her

state law remedy. She apparently would face statute-of-limitations problems if

she has to refile her claims in state court. Regrettably, we know of no law

permitting us to transfer a case from federal court to state court in this situation.

      The appeal is DISMISSED for lack of jurisdiction. The judgment of the

district court is VACATED, and the matter is REMANDED to the district court

with instructions to dismiss the action, without prejudice, for lack of jurisdiction.


                                                      Entered for the Court



                                                      Stephanie K. Seymour
                                                      Circuit Judge


                                           -3-